Exhibit 12.1 Arabian American Development Company Ratio of Earnings to Fixed Charges The following table sets forth the calculation of our ratio of earnings to fixed charges for each of the periods indicated: Six Months Ended Year Ended December 31, June 30, 2012 (in thousands except ratio) Income (loss) before minority interest $ ) $ Fixed charges(1) Earnings available to cover fixed charges $ ) $ Ratio of earnings to fixed charges N/A (1)Fixed charges consist of the sum of (i) interest expense and capitalized, amortized premiums, discounts and capitalized expenses related to indebtedness and (ii) an estimate of the interest within rental expense (calculated based on a reasonable approximation of the interest factor). (2) Earnings were deficient to fixed charges by $15.2 million.
